NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3157-19

SHAWNA MORGAN,

          Plaintiff-Respondent,

v.

WILLIE MAXWELL II, a/k/a
"FETTY WAP," FETTY WAP
TOURING INC.,

          Defendants,

and

GOODFELLA4LIFE ENT.,
d/b/a RGF PRODUCTIONS,
INC.,1

     Defendant-Appellant.
_________________________

                   Submitted February 24, 2021 – Decided April 26, 2021

                   Before Judges Ostrer, Vernoia, and Enright.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-5834-17.

1
     Sued herein as RGF Productions, Inc. d/b/a Goodfella4life Ent.
             Cariddi & Garcia, attorneys for appellant (Anthony J.
             Cariddi, on the briefs).

             Hillel I. Parness, attorney for respondent.

PER CURIAM

      Goodfella4life Ent., d/b/a RGF Productions, Inc. (RGF) appeals from the

February 26, 2020 judgment entered in favor of plaintiff Shawna Morgan in the

sum of $1,167,065.63, representing an award of $980,000 for RGF's alleged

defamation of plaintiff, breach of contract damages totaling $66,294.42, and

pre-judgment interest in the sum of $120,771.21. In the underlying action,

defendants Willie Maxwell, II, a/k/a "Fetty Wap," a musical artist, and Fetty

Wap Touring, Inc. (FWTI), a touring company, settled with plaintiff prior to

trial and are not involved in this appeal. 2 We affirm the jury verdict on liability,

vacate the damage award, and remand the matter for a new trial on damages.

      We glean the following facts based on evidence produced during the five-

day jury trial. In June 2014, plaintiff became an administrative assistant for

Fetty Wap, FWTI, and RGF, a record label. Her duties included answering

emails and phones, as well as booking tours and shows for Fetty Wap, although



2
  Fetty Wap and FWTI collectively agreed to pay $140,000 to settle plaintiff's
claims against them.
                                                                               A-3157-19
                                         2
plaintiff did not have a written employment agreement and was not a licensed

booking agent.

      According to Frank Robinson, RGF's co-owner, plaintiff was initially

hired to assist him in answering phone calls and emails for RGF. Over time,

plaintiff's duties at RGF expanded. She began to handle "all the day -to-day

operations for the company," was "a liaison [for the publicists]," and traveled

with the team on performance dates. Eventually, Fetty Wap and Robinson

referred to plaintiff as the manager. 3

      At times, plaintiff used her personal American Express (Amex) card for

business-related travel, accommodations, and other expenses. Robinson agreed

to reimburse her for such expenses. According to plaintiff, Robinson also

initially agreed to pay her a ten percent commission on any shows she booked

for Fetty Wap. After RGF partnered with ICM booking agency, Robinson

reduced plaintiff's commission rate to five percent. In October 2016, Robinson

informed plaintiff he intended to change plaintiff's pay structure again, so she

would receive a flat fee of $2500 per show.




3
 During trial, plaintiff produced an Instagram photo picturing her with Fetty
Wap and the caption read: "The best manager I could ask for."
                                                                          A-3157-19
                                          3
      Plaintiff testified that starting in late 2016 and continuing into 2017, her

reimbursements and commission payments ceased. She was terminated from

RGF in April 2017, and from April to August 2017, she attempted to collect her

unreimbursed expenses and unpaid commissions from RGF and Fetty Wap.

      On August 6, 2017, Thirty Mile Zone (TMZ), a popular entertainment

gossip website, published an article entitled, in part, "Fetty Wap Fires Assistant

for Allegedly Stealing $250K." The article stated:

            [s]ources close to Fetty's RGF Productions tell TMZ
            they fired Shawna Morgan Friday for falsely
            representing herself as his booking agent and manager.
            RGF claims Morgan charged additional fees to venues
            that booked Fetty. They believe she collected real
            booking fees on behalf of RGF and then e-mailed on
            the side pretending to be Fetty's manager. They claim
            she would request added fees, or as they say in the biz,
            double-dip. RGF also believes she took off top by lying
            about fees and pocketing the extra dough.

      Two days later, RGF published a press release on www.rapfest.com,

reflecting the following statement:

                   Shawna Morgan is not a licensed booking agent.
            Here at RGF Production she was to perform strictly in
            an administrative capacity as an assistant to the booking
            team. However, she falsely represented herself as the
            booking agent and charged outside fees for her services.
            As a result, she received two fees, one directly from
            RGF, as well as a fee directly from the clients, an
            activity known as double-dipping.


                                                                            A-3157-19
                                        4
                  Miss Morgan repeatedly undermined the chain of
            command by withholding information to the decision-
            makers within the firm, fraudulently misrepresenting
            herself as upper management. Miss Morgan was able
            to acquire additional business for personal gain.

                  As such, we would like to offer our sincerest
            apologies . . . Shawna, Sha Morgan, performing in a
            capacity that was in direct violation of both law and
            best business practices, misrepresented her position to
            our trusted business relationships.

      On August 28, 2017, plaintiff sued RGF, Fetty Wap and FWTI. She

sought liquidated damages in the sum of $66,294.42, representing compensation

for work performed and reimbursement for expenses.           Additionally, she

requested unspecified damages for defamation.       She did not seek punitive

damages in her complaint.

      On December 2, 2019, the parties appeared for trial. That same day,

plaintiff settled with Fetty Wap and FWTI, but RGF, through Robinson,

withdrew its settlement offer, discharged its counsel and confirmed it wished to

proceed to trial. The trial was rescheduled to February 10, 2020, at which time

successor counsel appeared.

      During the trial, plaintiff testified about her payment structure at RGF,

how Robinson initially instructed her to charge a ten percent commission, or

"booking fee on top" of the fee set forth in a performance contract. She also


                                                                          A-3157-19
                                       5
recalled Robinson was aware promoters would pay her commission fee directly

into her Wells Fargo account, and confirmed Robinson "was the one that said

. . . when you're going to book the show, put your fee on top . . . . Those were

his . . . words." Additionally, plaintiff affirmed that in other instances, she

received a five percent commission on "the total show." Sometime in 2016,

another change was made to her pay arrangement, and she testified RGF

informed her she would receive a flat fee of $2500 per show.

      Further, plaintiff testified there came a point in time when she started

"advancing expenses on behalf of others" at RGF because "neither Fetty nor

Frank Robinson nor his partner . . . had credit of any sort." She specified

Robinson asked her to put business-related charges on her Amex card. Further,

she explained

            it was easier for this group and the team to move around
            and be able to do a lot of things, because . . . I had my
            Amex card . . . and I was asked to . . . put the charges,
            the travel or whatever the case was, on my card, and I
            was reassured that I would be reimbursed before . . . the
            bill was due, so I could . . . pay my bill.

      Fetty Wap's attorney, Navarro Gray, testified he tried to assist plaintiff in

recovering business-related expenses arising from her employment with RGF.

However, he was informed by Fetty Wap that plaintiff was "overpaid

previously." Moreover, Gray testified that following plaintiff's termination,

                                                                             A-3157-19
                                        6
"everybody started looking into things," and they "came up with the conclusion

that Ms. Morgan was taking commissions from bookings and then also getting

paid a commission from the Fetty Wap Touring account." Asked on direct

examination if "anyone ever show[ed him] proof of double dipping at that time,"

Gray answered, "[a]t that time, no."

      In support of her defamation claim, plaintiff introduced the deposition

testimony of Fetty Wap and Karen Civil, an entertainment and marketing

professional and one of the founders of the Marathon Agency. According to

Fetty Wap's deposition testimony, the TMZ article "was posted through RGF"

and to his knowledge, "RGF gave the information to TMZ." When Civil was

deposed, she testified that before the TMZ article was published, Marathon

Agency wanted "to form a business relationship with" plaintiff. Civil retracted

her offer to work with plaintiff after she learned plaintiff "had been publicly

accused of theft and other wrongdoing by artist Fetty Wap."

      Robinson testified about plaintiff's involvement with RGF and what led to

her being fired. Robinson recalled plaintiff negotiated a booking for a show

called "Shaggfest." According to his testimony, after plaintiff was ter minated

from RGF, he learned from FWTI's tour manager that plaintiff told a Shaggfest

representative there would be additional fees for Fetty Wap's participation in the


                                                                            A-3157-19
                                        7
show. At that point, Robinson concluded even though plaintiff was on "salary,"

she had "reach[ed] behind" and had "ask[ed] for a commission after [he]

discussed with . . . [her] there is no more commissions, . . . she's going to salary."

On cross-examination, when asked whether Robinson had "any document" to

prove plaintiff told Shaggfest, "you cannot put on this show unless I get my

commission," he answered "No, I do not have a document saying that."

      Robinson also testified that before plaintiff was fired in April 2017,

plaintiff and Fetty Wap argued over fees to be charged for another show. Fetty

Wap instructed Robinson and his friend, "Big Worm," to tell plaintiff "to put

that on the calendar" and the fee for the show would be $30,000. However,

Fetty Wap later discovered plaintiff told Big Worm that RGF wanted a fee of

$45,000.    Robinson testified when Fetty Wap learned of this discrepancy in

fees, plaintiff "and Fetty, they got into it, and he said she [is] fired . . . . So

[Robinson] released her."

      Regarding the TMZ article released after plaintiff's termination, Robinson

denied authorizing anyone at RGF to speak with TMZ about plaintiff, and he

stated he did not speak to TMZ before the August 6, 2017 article was published.

But on cross-examination, he acknowledged RGF issued the August 8, 2017

press release. Robinson further conceded he had someone else type up the press


                                                                                A-3157-19
                                          8
release while he "stood right there," and then he approved it for dissemination

over the internet. Robinson testified, "[a]ll I know is it got sent out and it got

ate up by the Internet and it went everywhere."

      At the conclusion of the trial, plaintiff's counsel informed jurors during

his summation:

            you are allowed to award compensatory damage for
            emotional suffering. In addition to actual damages, you
            can award emotional damages as compensation.

                  ....

                   You're empowered to award Ms. Morgan
            damages for emotional suffering and I implore you to
            think about how you would feel in her position and to
            be generous in assigning a dollar value to that pain and
            suffering. If it's easier, think about how you would feel
            if it happened to someone that you care about. Think
            about someone that you care about and put them in Ms.
            Morgan's position and think about what it would take
            to bring that person back.

                  ....

                 Finally, we get to punitive damages . . . . Punitive
            damages are awarded . . . as the name implies, to punish
            the wrongdoer for particularly malicious and bad
            behavior. We have shown such malicious and bad
            behavior here.

                  ....

                 For whatever reason, RGF and Frank Robinson
            wanted to destroy Shawna Morgan. RGF acted with

                                                                            A-3157-19
                                        9
            intense malice and, under the circumstances, you can
            award punitive damages as you see fit. You have
            significant discretion and a big responsibility. If you
            believe that punitive damages are in order, you should
            think about what dollar figure it would take to deter
            RGF and people like Mr. Robinson from acting this way
            in the future.

                   It's been our suggestion from the start that some
            multiple of $250,000, the amount she was accused of
            stealing, is a very good place to start. I ask you to put
            yourselves again in Ms. Morgan's shoes and think about
            what dollar amount would be an appropriate
            punishment for someone who has done something like
            this to you or to someone you care about.

            [Emphasis added.]

      Once plaintiff's counsel finished his summation, defendant's attorney

promptly moved for a mistrial. He argued plaintiff's attorney violated the

"golden rule doctrine" by asking jurors to "put [them]selves . . . in Ms. Morgan's

shoes."   In response to defendant's application, the court succinctly stated

without explanation, "[m]otion is denied."

      We note defendant raised no objection to plaintiff's opening or closing

remarks insofar as they referenced plaintiff's entitlement to punitive damages.

Nevertheless, the judge eliminated all instructions proposed by plaintiff's

counsel regarding the various types of damages a jury could award.

Additionally, the judge made no mention of punitive damages when he charged


                                                                            A-3157-19
                                       10
the jury. Instead, when he instructed the jury about damages, the judge stated,

in part:

            The plaintiff must prove that the damages were the
            natural and probable consequences of the defendant's
            breach and/or defamation. Damages may not be based
            on conjecture or speculation.

                   I charge you, ladies and gentlemen, that the
            argument of counsel with references to calculation of
            damages on a time-unit basis is argument only and is
            not to be considered by you as evidence. Counsel's
            statements are a suggestion to you as to how you might
            determine damages, breach, and/or defamation. You
            are free to accept or reject this argument as you deem
            appropriate.

                  I remind you that you are to make a determination
            on the amount of damages based on evidence presented
            and the instructions I have given you on damages.

                  ....

            Your oath as jurors requires you to decide this case
            fairly and impartially, without sympathy, passion, bias
            or prejudice. You are to decide this case based solely
            upon the evidence that you find believable and in
            accordance with the rules of law that I give you.

      After deliberating, the jurors completed a verdict sheet confirming they

found: (1) a contract existed between plaintiff and RGF; (2) the contract

provided for reimbursement fees and compensation for work performed by the

plaintiff; (3) RGF breached the parties' contract; (4) plaintiff was entitled to


                                                                          A-3157-19
                                      11
breach of contract damages in the sum of $66,294.42; (5) defendant defamed

plaintiff; (6) plaintiff was entitled to defamation damages of $980,000; and (7)

plaintiff was entitled to injunctive relief.

        On appeal, defendant raises the following argument for our consideration:

                                 POINT I

              TRIAL COURT ERRED BY FAILING TO GRANT
              DEFENSE MOTION FOR MISTRIAL BASED UPON
              PLAINTIFF'S COUNSEL'S COMMENTS [ ] MADE
              DURING SUMMATION WHICH EXCEEDED THE
              BOUNDS OF PERMISSIBLE ADVOCACY AND
              WERE PREJUDICIALLY IMPROPER THEREBY
              CONSTITUTING A "MISCARRIAGE OF JUSTICE."
              R. 2:10-1; R. 4:49-1(a). THIS COURT MUST
              REMAND FOR BOTH LIABILITY AND DAMAGES.
              OBJECTION APPEARS ON THE RECORD[.]

        Defendant contends that plaintiff's counsel improperly: (1) invoked the

golden rule and asked jurors to consider damages "as if they were in the

plaintiff's position"; (2) requested punitive damages; and (3) asked the jury to

"send a message" in calculating an award for the plaintiff.

        Plaintiff urges us not to consider defendant's two latter issues, claiming

RGF's "failure to disclose that two out of three issues were not raised below"

constitutes a violation of Rule 2:6-2(a)(6).4


4
    Rule 2:6-2(a)(6) states in relevant part:


                                                                            A-3157-19
                                         12
      As a threshold matter, we note that the purpose of an appellate brief is to

provide the court "an orderly and considered presentation of the matter on appeal

so that the court 'may have before it such parts of the record and such legal

authorities as will be of help in arriving at a proper determination.'" Hayling v.

Hayling, 197 N.J. Super. 484, 488-89 (App. Div. 1984) (quoting Abel v.

Elizabeth Bd. of Works, 63 N.J. Super. 500, 509 (App. Div. 1960)). It is the

responsibility of the parties to provide the court with their arguments, the legal

authority to support them and then to cite to the portions of the record in

support. See Spinks v. Twp. of Clinton, 402 N.J. Super. 465, 474 (App. Div.

2008). To the extent defendant failed to comply with Rule 2:6-2(a)(6), we

overlook this procedural deficiency, in part, and address the merits of




            (a) . . . Except as otherwise provided . . . the brief of the
            appellant shall contain the following material, . . .
            arranged in the following order:

                  ....

            (6) The legal argument for the appellant, which shall be
            divided, under appropriate point headings, distinctively
            printed or typed, into as many parts as there are points
            to be argued. For every point, the appellant shall
            include in parentheses at the end of the point heading
            the place in the record where the opinion or ruling is
            located or if the issue was not raised below a statement
            indicating that the issue was not raised below.
                                                                            A-3157-19
                                        13
defendant's appeal, because: (1) defendant's argument is framed in general terms

to encompass the issues it raises; (2) the issue of punitive damages needs to be

addressed by virtue of plaintiff's failure to seek punitive damages in her

complaint; and (3) the issue of punitive damages further was implicated when

the trial court eliminated any reference to such damages in its jury charge.

      Additionally, we conclude we need not discuss at length the issue of

whether plaintiff's counsel indirectly asked jurors to "send a message" to

defendant, as we are constrained to vacate the damage award on other grounds.

Suffice it to say, even if plaintiff's counsel did not expressly implore the jury to

"send a message," the tone of his summation advanced the same message. In

that regard, we remind the parties that "the use of the 'sending a message'

argument is inappropriate in a civil case where the only issue is compensatory

damages." Jackowitz v. Lang, 408 N.J. Super. 495, 509 (App. Div. 2009).

      We begin our review of RGF's argument with the understanding counsel

has "broad latitude" to make closing arguments to the jury. Diakamopoulos v.

Monmouth Med. Ctr., 312 N.J. Super. 20, 32 (App. Div. 1998). But it is

"improper to construct a summation that appeals to the emotions and sympathy

of the jury." State v. Black, 380 N.J. Super. 581, 594 (App. Div. 2005). Here,

RGF contends plaintiff's counsel attempted to elicit sympathy from the jury by


                                                                              A-3157-19
                                        14
invoking the golden rule during his summation, asking jurors to put themselves

in plaintiff's shoes, rather than neutrally assess the issues in the case. We agree.

      The golden rule is based on the principle that "you should do unto others

as you would wish them to do unto you." Geler v. Akawie, 358 N.J. Super. 437,

464 (App. Div. 2003). It is improper for an attorney to invoke this rule because

it tends to encourage "the jury to depart from neutrality and to decide the case

on the basis of personal interest and bias rather than on the evidence." Id. at

464-65 (quoting Spray-Rite Serv. Corp. v. Monsanto Co., 684 F.2d 1226, 1246

(7th Cir. 1982), aff'd on other grounds, 465 U.S. 752 (1984)). A golden rule

argument suggests to jurors that they should "adopt what they would want as

compensation for injury, pain and suffering." Id. at 464.

      Governed by these principles, we are satisfied plaintiff's counsel

improperly referenced the golden rule during summation. First, he told jurors,

"[y]ou're empowered to award Ms. Morgan damages for emotional suffering and

I implore you to think about how you would feel in her position and to be

generous in assigning a dollar value to that pain and suffering." He added, "[i]f

it's easier, think about how you would feel if it happened to someone that you

care about. Think about someone that you care about and put them in Ms.

Morgan's position and think about what it would take to bring that person back."


                                                                              A-3157-19
                                        15
Moreover, he stated, "I ask you to put yourselves again in Ms. Morgan's shoes

and think about what dollar amount would be an appropriate punishment for

someone who has done something like this to you or to someone you care about."

      RGF's counsel promptly objected to these improper comments at the

conclusion of plaintiff's summation.         Nonetheless, the trial court not only

summarily denied defendant's motion for a mistrial, but failed to give jurors a

curative instruction. We are convinced the invocation of the golden rule by

plaintiff's counsel warranted the judge providing a clear, cautionary instruction

to mitigate the prejudicial effect on the jurors, notwithstanding the failure of

defendant's counsel to seek such an instruction. See Paxton v. Misiuk, 54 N.J.

Super. 15, 24 (App. Div. 1959) ("The court is bound to make . . . corrective

instructions to the jury so clear, explicit, and emphatic as to efface, if possible,

any prejudicial or injurious influence likely to have resulted from the

misconduct of counsel."). Since the trial judge directed jurors to deliberate free

from bias and sympathy but gave no explicit curative instruction to ameliorate

counsel's repeated references to the golden rule, we cannot conclude the jury's

award of damages did not flow from plaintiff's prejudicial appeal. Thus, we

reverse the award and remand for a new trial on damages.




                                                                              A-3157-19
                                        16
      Regarding the issue of punitive damages, we are mindful a punitive

damage award is governed by the statutory provisions of the Punitive Damages

Act (Act), N.J.S.A. 2A:15-5.9 to -5.17. We also note "punitive or exemplary

damages may be awarded in a defamation case," but "all elements of the . . . Act

must be satisfied in order to sustain a punitive damages award." W.J.A. v. D.A.,

210 N.J. 229, 241 (2012). Further, "the Act does not permit counsel to urge the

jury to increase a punitive damage award in order to enhance the general

deterrence of others." Tarr v. Bob Ciasulli's Mack Auto Mall, Inc., 390 N.J.

Super. 557, 569 (App. Div. 2007).

      The Act provides, in part:

            a. Punitive damages may be awarded to the plaintiff
            only if the plaintiff proves, by clear and convincing
            evidence, that the harm suffered was the result of the
            defendant's acts or omissions, and such acts or
            omissions were actuated by actual malice or
            accompanied by a wanton and willful disregard of
            persons who foreseeably might be harmed by those acts
            or omissions. This burden of proof may not be satisfied
            by proof of any degree of negligence including gross
            negligence.

            b. In determining whether punitive damages are to be
            awarded, the trier of fact shall consider all relevant
            evidence, including but not limited to, the following:

            (1) The likelihood, at the relevant time, that serious
            harm would arise from the defendant's conduct;


                                                                          A-3157-19
                                      17
            (2) The defendant's awareness of reckless disregard of
            the likelihood that the serious harm at issue would arise
            from the defendant's conduct;

            (3) The conduct of the defendant upon learning that its
            initial conduct would likely cause harm; and

            (4) The duration of the conduct or any concealment of
            it by the defendant.

            [N.J.S.A. 2A:15-5.12.]

      Importantly, "[a]n award of punitive damages must be specifically prayed

for in the complaint." N.J.S.A. 2A:15-5.11. Here, plaintiff did not seek punitive

damages in her complaint. Thus, the jury would not have been authorized to

award same, irrespective of whether RGF's counsel objected to his adversary's

entreaties for punitive damages during the proceedings.       See In re Est. of

Stockdale, 196 N.J. 275, 308 (2008); see also Depalma v. Building Inspection

Underwriters, 350 N.J. Super. 195, 223-24 (2002).        However, because the

verdict sheet did not specify the type of damages the jury could award to

plaintiff, the judge did not instruct the jury to disregard comments made by

plaintiff's counsel regarding punitive damages, nor instruct jurors they were

prohibited from awarding punitive damages, we have no confidence that

repeated requests for punitive damages from plaintiff's counsel had no effect on

the jury's decision to award damages. Thus, the award cannot stand.


                                                                           A-3157-19
                                      18
      Finally, RGF argues the trial court erred when denying its motion for a

new trial. This argument is not persuasive.

      We will not reverse a trial court's decision to deny a motion for a new trial

"unless it clearly appears that there was a miscarriage of justice under the law."

R. 2:10-1. "That inquiry requires employing a standard of review substantially

similar to that used at the trial level, except that the appellate court must afford

'due deference' to the trial court's 'feel of the case,' with regard to the assessment

of intangibles, such as witness credibility." Jastram v. Kruse, 197 N.J. 216, 230

(2008) (quoting Feldman v. Lederle Labs., 97 N.J. 429, 463 (1984)); see

also Carrino v. Novotny, 78 N.J. 355, 360 (1979).

      A jury's "verdict is entitled to considerable deference and 'should not be

overthrown except upon the basis of a carefully reasoned and factually

supported (and articulated) determination, after canvassing the record and

weighing the evidence, that the continued viability of the judgment would

constitute a manifest denial of justice.'" Hayes v. Delamotte, 231 N.J. 373, 385-

86 (quoting Risko v. Thompson Muller Auto. Grp., Inc., 206 N.J. 506 (2011)).

      "To promote economy in the administration of justice, we . . . endeavor to

avoid a retrial that would further burden the party most aggrieved . . . . A more

surgically crafted form of relief may . . . fairly and efficiently resolv[e] the


                                                                                A-3157-19
                                         19
particular dispute." Goldfarb v. Solimine, 460 N.J. Super. 22, 35-36 (App. Div.

2019), aff'd as modified, 245 N.J. 326 (2021). Governed by these standards, we

decline to conclude the trial court erred when denying RGF's request for a

mistrial. Moreover, we are satisfied that when canvassing the record, there was

sufficient evidence to support the jury's liability verdict.

      To establish a claim the terms of a contract were violated, a plaintiff must

prove four elements:

             first, that the parties entered into a contract containing
             certain terms; second, that [the] plaintiff did what the
             contract required [the plaintiff] to do; third, that [the]
             defendant did not do what the contract required [the
             defendant] to do, defined as a breach of the contract;
             and fourth, that [the] defendant's breach, or failure to
             do what the contract required, caused a loss to the
             plaintiff.

             [Woytas v. Greenwood Tree Experts, Inc., 237 N.J.
             501, 512 (2019) (quoting Globe Motor v. Igdalev, 225
             N.J. 469, 482 (2016)).]

      Additionally, to establish a prima facie case of defamation, a plaintiff

must establish the defendant (1) made a defamatory statement (2) concerning

the plaintiff, (3) which was false, (4) was publicized to a third party, and (5)

caused damages to plaintiff. Govito v. W. Jersey Health Sys., Inc., 332 N.J.

Super. 293, 305-06 (App. Div. 2000). A defamatory statement is one that is (1)

false and injures another person's reputation, or (2) subjects a person to hatred,

                                                                            A-3157-19
                                        20
contempt or ridicule, or (3) causes others to lose good will or confidence in that

person. Romaine v. Kallinger, 109 N.J. 282, 289 (1988).

       Here, there was ample competent evidence to support the jury's findings

that RGF was liable for its breach of contract and its efforts to defame the

plaintiff.   Not only did plaintiff's testimony support the liability verdict

regarding RGF's breach of contract, but the deposition testimony of Karen Civil

and Fetty Wap, as well as Robinson's own testimony, supported the liability

verdict for defamation. For example, Civil testified she was planning to work

with plaintiff, hoping to pay plaintiff a commission of between ten and twenty

percent for her work with two of her agency's clients, but after RGF's August 8,

2017 press release issued, she informed plaintiff they would be unable to work

together. Similarly, the deposition testimony of Fetty Wap made clear RGF was

the source of the information given to TMZ for its August 6, 2017 article.

Accordingly, although the closing remarks of plaintiff's counsel came close to

encouraging the jury to decide liability issues for personal reasons, we are not

convinced counsel's comments were so prejudicial as to necessitate a mistrial.

       To summarize, we affirm the jury's verdict as to liability, vacate the

judgment on damages, and remand this matter for a new trial on damages. We

do not retain jurisdiction.


                                                                            A-3157-19
                                       21